J-A18037-20



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHARYN L. HAMELLY                       :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DANIEL DANILUK, LLC, AND CHERRY         :    No. 1308 WDA 2019
 LYNNE POTEET                            :

               Appeal from the Order Entered July 29, 2019
  In the Court of Common Pleas of Mercer County Civil Division at No(s):
                                2018-553

BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                     FILED SEPTEMBER 24, 2020

     Appellant Charyn L. Hamelly appeals from the order sustaining the

preliminary objections filed by Appellees Daniel Daniluk, LLC (Daniluk), and

Cherry Lynne Poteet, Esq., to Appellant’s fifth amended complaint and

dismissing the complaint with prejudice. On appeal, Appellant raises several

arguments that the trial court erred by sustaining Appellees’ preliminary

objections. We affirm.

     We state the facts and procedural history as set forth in the trial court’s

opinion:

     On February 23, 2018, [Appellant] filed a complaint . . . against
     [Appellees], Anna Santangelo, and Michael Santangelo
     [collectively, Santangelos] alleging violations of 18 Pa.C.S. § 5703
     and civil conspiracy. [Appellee] Daniel Daniluk, LLC is a law firm
     in Ohio and [Appellee] Cherry Lynn[e] Poteet is an attorney
     employed by [Appellee] Daniel Daniluk, LLC. [The Santangelos]
     are clients of [Appellee] Daniel Daniluk, LLC in various matters,
J-A18037-20


       including a civil matter in this court docketed at case number
       2016-1895.[1] Anna Santangelo is the adopted daughter of
       [Appellant] and Michael Santangelo is Anna Santangelo’s
       husband.

       After [Appellees] filed preliminary objections to [Appellant’s]
       complaint, [Appellant] filed a first amended complaint on April 13,
       2018.    After [Appellees] again filed preliminary objections,
       [Appellant] filed a second amended complaint on May 21, 2018.
       Following [Appellees’] preliminary objections to the second
       amended complaint, [Appellant] filed a third amended complaint
       on June 26, 2018.

       Prior to [Appellant] filing a third amended complaint, this court
       dismissed [the Santangelos] from this matter pursuant to a
       settlement and release agreement wherein [Appellant] and the
       Santangelos mutually released the other party of all claims.

       Following preliminary objections to [Appellant’s] third amended
       complaint, [Appellant] filed a fourth amended complaint on
       August 6, 2018. After [Appellees] filled preliminary objections to
       [Appellant’s] fourth amended complaint, [Appellant] filed a fifth
       amended complaint on September 14, 2018.

       The crux of [Appellant’s] fifth amended complaint centers around
       two alleged recordings of oral conversations between [Appellant]
       and Anna Santangelo.         The first alleged recording of oral
       conversation occurred on July 7, 2016. Anna Santangelo allegedly
       visited [Appellant’s] residence, located in Pennsylvania, and
       recorded an oral conversation with [Appellant]. The second

____________________________________________


1 The certified record does not provide much detail on the civil matter at case
number 2016-1895.        It appears that the Santangelos, represented by
Appellees, sued Appellant and her husband based, in part, on the intercepted
communications. See generally In re Hamelly, 200 A.3d 97, 100 (Pa.
Super. 2018) (discussing the civil matter in resolving an entirely different
lawsuit, specifically Appellant’s appeal from the trial court’s order denying her
private criminal complaint against Attorney Poteet).            According to the
Hamelly Court, in case number 2016-1895, the Santangelos alleged that
Appellant’s husband sexually abused Anna Santangelo when she was a
teenager and that Appellant “took no action to stop this abuse despite having
knowledge of the abuse.” Id. at 100 (citation omitted).


                                           -2-
J-A18037-20


     alleged recording occurred on July 10, 2016. Anna Santangelo
     and Michael Santangelo allegedly invited [Appellant] to their
     residence in Ohio and recorded an oral conversation with
     [Appellant].

     [Appellant] did not claim that the [Appellees] recorded any oral
     conversations with [Appellant]. At all times relevant to this
     matter, [Appellees] were hired by the Santangelos to be their legal
     representation. As such, an attorney-client relationship existed
     between the Santangelos and [Appellees] and [Appellees] never
     undertook any action outside the scope of their representation of
     the Santangelos.

Trial Ct. Op., 10/23/19, at 2-3 (some formatting altered).

     Appellant’s fifth amended complaint raised four claims: (1) violation of

18 Pa.C.S. § 5703(1); (2) violation of 18 Pa.C.S. § 5703(2); (3) violation of

18 Pa.C.S. § 5703(3); and (4) civil conspiracy.

     Section 5703 states as follows:

     Except as otherwise provided in this chapter, a person is guilty of
     a felony of the third degree if he:

        (1) intentionally intercepts, endeavors to intercept, or procures
        any other person to intercept or endeavor to intercept any wire,
        electronic or oral communication;

        (2) intentionally discloses or endeavors to disclose to any other
        person the contents of any wire, electronic or oral
        communication, or evidence derived therefrom, knowing or
        having reason to know that the information was obtained
        through the interception of a wire, electronic or oral
        communication; or

        (3) intentionally uses or endeavors to use the contents of any
        wire, electronic or oral communication, or evidence derived
        therefrom, knowing or having reason to know, that the
        information was obtained through the interception of a wire,
        electronic or oral communication.

18 Pa.C.S. § 5703.

                                    -3-
J-A18037-20


      In relevant part, for Count I, Appellant alleged that Attorney Poteet

“intentionally endeavored to intercept oral communications by advising [the

Santangelos] to record the conversation between [Appellant] and [the

Santangelos].”     Fifth Am. Compl., 9/14/18, at ¶ 65.   Similarly, Appellant

asserted that Attorney Poteet “endeavored to intercept the conversation(s)

without the knowledge or consent of [Appellant] by advising [the Santangelos]

to do so. Id. at ¶ 68.

      For Count II, violation of 18 Pa.C.S. § 5703(2), Appellant alleged as

follows, in relevant part:

      76. [Attorney] Poteet intentionally disclosed and endeavored to
      disclose the contents of an intercepted oral communication by
      sharing them with the Pennsylvania State Police, The District
      Attorney of Mercer County, and the Mercer County Court of
      Common Pleas.

      77. At that time, [Attorney] Poteet knew that the information and
      evidence derived therefrom was obtained in violation of the law
      through the interception of an oral communication.
Id. at ¶¶ 76-77.

      In support of Count III, violation of 18 Pa.C.S. § 5703(3), Appellant

alleged the following:

      83. [Attorney] Poteet intentionally used or endeavored to use the
      illegally recorded oral communication and evidence derived
      therefrom in reports and filings made with the Pennsylvania State
      Police, The District Attorney of Mercer County, and the Mercer
      County Court of Common Pleas.

      84. At that time, [Attorney] Poteet knew that the information and
      evidence derived therefrom was obtained in violation of the law
      through the interception of an oral communication.


                                    -4-
J-A18037-20
Id. at ¶¶ 83-84.

        For Appellant’s last count of conspiracy, Appellant alleged that the

Santangelos and Attorney Poteet “through their actions outlined herein above,

acted with a common purpose to do an unlawful act or to do a lawful act by

unlawful means” and “in pursuance of their common purpose.” Id. at ¶¶ 87-

88.

        The trial court’s opinion sets forth the subsequent procedural history:

        After [Appellant] filed a fifth amended complaint, [Appellees] filed
        preliminary objections arguing that (1) counts I, II, and III for
        violation of 18 Pa.C.S. § 5703 should be dismissed for failure to
        state a claim as 18 Pa.C.S. § 5704(17)[2] precludes liability, (2)
        counts I, II, and III for violation of 18 Pa.C.S. § 5703 should be
        dismissed for failure to state a claim as the settlement and release
        agreement[3] between [Appellant] and [the] Santangelos applies
____________________________________________


2   Section 5704(17) states in relevant part as follows:

        It shall not be unlawful and no prior court approval shall be
        required under this chapter for:

                                       *       *   *

           (17) Any victim, witness or private detective licensed under the
           act of August 21, 1953 (P.L. 1273, No. 361), known as The
           Private Detective Act of 1953, to intercept the contents of any
           wire, electronic or oral communication, if that person is under
           a reasonable suspicion that the intercepted party is
           committing, about to commit or has committed a crime of
           violence and there is reason to believe that evidence of the
           crime of violence may be obtained from the interception.

18 Pa.C.S. § 5704(17) (footnote omitted).
3The settlement agreement was attached to Appellees’ preliminary objections.
The settlement agreement was executed on June 12, 2018, between the



                                           -5-
J-A18037-20


       to [Appellees] as agents of the Santangelos, (3) counts II and III
       for violation of 18 Pa.C.S. § 5703 should be dismissed as to any
       disclosures in the court of common pleas or to criminal authorities
       as such statements are absolutely protected by judicial privilege,
       (4) count I for violation of 18 Pa.C.S. § 5703(1) should be
       dismissed for failure to state a claim as there are no factual
       allegations that [Appellees] intercepted any oral communication,
       and (5) count IV for civil conspiracy should be dismissed because
       [Appellees] cannot conspire with their client[i.e., the
       Santangelos].

Trial Ct. Op., 10/23/19, at 2-4 (some formatting altered); Ex. A. to Appellees’

Am. Prelim. Objs. to Appellant’s Fifth Am. Compl.4

       Appellant    filed   preliminary        objections   to   Appellees’   preliminary

objections.    Appellant argued only that Appellees waived their preliminary

objections by not raising them earlier in response to Appellant’s prior

complaints. Appellant’s Prelim. Objs. to Appellees’ Prelim. Objs. to Appellant’s

Fifth Am. Compl., 11/9/18, at 4-6 (unpaginated). Appellant did not raise any

____________________________________________


Santangelos, Appellant, and Appellant’s husband. Ex. A. to Appellees’ Am.
Prelim. Objs. to Appellant’s Fifth Am. Compl. The agreement provided, among
other things, that Appellant would discontinue with prejudice the above-
captioned lawsuit and the private criminal complaints against the Santangelos.
Id. Appellees first attached the settlement agreement in their preliminary
objections to Appellant’s third amended complaint. See Ex. A. to Appellees’
Prelim. Objs. to Appellant’s Third Am. Compl. Appellant filed a fourth
amended complaint instead of filing preliminary objections to Appellees’
preliminary objections or otherwise moving to strike the settlement
agreement.
4  The trial court ordered Appellees to file amended preliminary objections to
Appellant’s fifth amended complaint. Order, 10/3/18. Therefore, Appellees
filed their fifth set of preliminary objections, which were captioned “amended,”
although there was nothing to amend.




                                           -6-
J-A18037-20


other arguments or otherwise object to Appellees’ alleged introduction of facts

and evidence outside the complaint.5             On January 7, 2019, the trial court

overruled    Appellant’s     preliminary       objections   to   Appellees’   preliminary

objections and ordered Appellant to file a response. Order, 1/7/19.

       On January 28, 2019, Appellant filed a one-paragraph answer to

Appellees’ preliminary objections:

       1-71. [Appellant] need not respond to individual averments
       outlined in [Appellees’] preliminary objections as the pleading is
       not endorsed with a notice to plead,[6] Pa.R.C.P. No. 1026, and is
       not properly verified, Pa.R.C.P. No. 1024(a). Any new ‘facts’
       introduced in the pleading cannot be considered. To the extent
       that any response is required, [Appellant] specifically denies all
       allegations therein and demands strict proof at time of trial if the
       same be material.




____________________________________________


5 Although Appellees pleaded legal insufficiency in their preliminary objections,
in support, they argued collateral estoppel on the basis of In re Hamelly.
Appellees’ Am. Prelim. Objs. to Appellant’s Fifth Am. Compl., 10/19/18, at 4-
5. Collateral estoppel is an affirmative defense that must be raised in a new
matter, however, and “not in preliminary objections, Pa.R.Civ.P. 1030(a),
unless the complaint ‘sets forth in detail, either directly or by reference, the
facts and issues pleaded by the prior suit.’” Weinar v. Lex, 176 A.3d 907,
926 (Pa. Super. 2017) (citation omitted). Appellant did not object on that
basis, presumably because Appellant’s complaint arguably references facts in
the prior suit.
6 Appellant is incorrect. Appellees’ preliminary objections included a notice to
plead in compliance with Pa.R.C.P. 1361, which states the notice to plead
“shall be in substantially the following form:” “You are hereby notified to file
a written response to the enclosed (name of pleading) within twenty (20) days
from service hereof or a judgment may be entered against you.” Pa.R.C.P.
1361.




                                           -7-
J-A18037-20


Appellant’s Answer to Appellees’ Prelim. Objs. to Appellant’s Fifth Am. Compl.,

1/28/19, at 2 (unpaginated and formatting altered). Appellant’s answer did

not request leave to amend her complaint. Instead, she requested that the

trial court sustain her preliminary objections and dismiss Appellees’

preliminary objections. Id.

       Notwithstanding her answer, Appellant filed a brief in support of her

answer to Appellees’ preliminary objections, in which she stipulated “to the

material facts in” Appellees’ brief in support of their preliminary objections.

Appellant’s Brief in Supp. of Appellant’s Answer to Appellees’ Prelim. Objs. to

Appellant’s Fifth Am. Compl., 1/28/19, at 3 (unpaginated).7        In this brief,

Appellant raised for the first time that Appellees improperly attached the

settlement agreement and the trial court’s decision in In re Hamelly, 12 M.D.

2018 (C.C.P. Mercer Cty. Mar. 29, 2018) (denying Appellant’s petitions for

review of her private criminal complaints).      Appellant’s Brief in Supp. of

Appellant’s Answer to Appellees’ Prelim. Objs. to Appellant’s Fifth Am. Compl.

at 8. Appellant contended that the trial court could not consider those two

exhibits. Id. Although she had stipulated to the material facts in Appellees’

brief, Appellant maintained that disputed material facts exist, specifically that

Appellees “dispute the interception of oral conversations as well as whether



____________________________________________


7 Appellant’s appellate brief, we note, substantially duplicates, word for word,
this brief.


                                           -8-
J-A18037-20


[they] had a financial interest and/or acted outside the scope of their

representation.” Id.   Appellant also insisted for the first time that she is

entitled to an opportunity to file an amended pleading. Id. at 9. Regardless,

Appellant maintains that even when considering the improper exhibits,

Appellees cannot escape liability as agents because they are the tortfeasors.
Id.

      On July 24, 2019, the trial court held a hearing and granted Appellees’

preliminary objections to Appellant’s fifth amended complaint.           Order,

7/24/19. The trial court’s July 24, 2019 order did not specifically state that

Appellant’s complaint was dismissed with prejudice.           Order, 7/24/19.

Nevertheless, because the trial court and the parties have construed the trial

court’s order as dismissing Appellant’s complaint with prejudice, we proceed.

      Appellant timely appealed and timely filed a court-ordered Pa.R.A.P.

1925(b) statement. The trial court filed a Rule 1925(a) opinion reasoning,

among other things, that “all of [Appellant’s] claims are barred by collateral

estoppel” and that it properly granted Appellees’ preliminary objections as to

Appellant’s claims. Trial Ct. Op. at 7-8. The trial court also presented several

other reasons justifying its grant of Appellees’ preliminary objections and

refusal to grant leave to amend, including that the settlement agreement

released Appellees as agents of Appellants, judicial privilege, and that

Appellant had filed five amended complaints. Id. at 8-15.

      Appellant raises one issue on appeal:


                                     -9-
J-A18037-20


       Did the trial court abuse [its] discretion and commit an error of
       law by granting [Appellees’] preliminary objections because[]
       their right to relief is not clear and free from doubt; they have
       attempted to introduce facts and evidence outside of the
       complaint which cannot be considered; the principle of vicarious
       liability does not extend to the circumstances where the case does
       not involve the release of an agent in a single-tort case, but rather
       involves multiple separate acts and multiple tortfeasors and does
       not apply with a principal is released and not the agent; when a
       settlement agreement specifies the parties who are released, the
       agreement is subject to contract-interpretation principles and
       where there is an indication that the language of a written release
       includes a reservation of rights, it should be honored; agents for
       a corporation act within the scope of their agency and are one in
       [sic] the same with the corporation, but corporation is a creature
       of legal fiction which can act only through its agents; and parties
       in the course of or pertinent to any stage of judicial proceedings
       are privileged only to form the basis for liability for defamation.

Appellant’s Brief at 3-4.8

       In support of her issue, Appellant initially summarizes the law

addressing preliminary objections, demurrer, vicarious liability, contract

interpretation, and judicial privilege. Id. at 8-14. Appellant then argues that

Appellees    “impermissibly      attached      two   exhibits”   to   their   preliminary

objections. Id. at 15. Appellant states “the question before the court is not

solely whether, under the facts as stated, the plaintiff can recover, but

whether the complaint, as stated, excludes the possibility of recovery under a

better statement of facts.” Id. Appellant notes that Appellees’ “preliminary


____________________________________________


8 Appellant’s issue violates Pa.R.A.P. 2116, which states that the issue “must
state concisely the issues to be resolved . . . .” Pa.R.A.P. 2116 (emphasis
added). Also, Appellant does not raise an issue challenging the collateral
estoppel reasoning of the trial court.


                                          - 10 -
J-A18037-20


objections are rife with references regarding [Appellant] not being able to

recover under the facts stated – nowhere do [Appellees] allege [Appellant] is

unable to recover under any theory or set of facts.” Id.

      On the merits, Appellant asserts that the trial court could not have

entered a demurrer because disputed material facts exist.          Specifically,

Appellees dispute the interception of oral conversations and whether they

acted outside the scope of their representation of the Santangelos. Id. at 15-

16. Appellant claims the trial court abused its discretion by not permitting her

leave to amend her complaint. Id. at 16.   Further, Appellant states that

Appellees are tortfeasors and cannot be released as agents of the

Santangelos. Id.   Regardless, Appellant maintains that the settlement

agreement only released the Santangelos and not Appellees as agents of the

Santangelos. Id. at 16-17 (reasoning that although Appellant released “heirs

and assigns” of the Santangelos, that term does not include agents).

      Appellees point out that Appellant did not “directly address the issue of

whether collateral estoppel” bars her claims and therefore she waived any

arguments to the contrary. See Appellees’ Brief at 9.

      The standard of review is well settled:

      Our standard of review of an order of the trial court overruling or
      granting preliminary objections is to determine whether the trial
      court committed an error of law.          When considering the
      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.

      Preliminary objections in the nature of a demurrer test the legal
      sufficiency of the complaint.     When considering preliminary

                                     - 11 -
J-A18037-20


       objections, all material facts set forth in the challenged pleadings
       are admitted as true, as well as all inferences reasonably
       deducible therefrom.       Preliminary objections which seek the
       dismissal of a cause of action should be sustained only in cases in
       which it is clear and free from doubt that the pleader will be unable
       to prove facts legally sufficient to establish the right to relief. If
       any doubt exists as to whether a demurrer should be sustained, it
       should be resolved in favor of overruling the preliminary
       objections.

Am. Interior Const. & Blinds Inc. v. Benjamin’s Desk, LLC, 206 A.3d
509, 512 (Pa. Super. 2019) (citation omitted). “To be clear and free from

doubt that dismissal is appropriate, it must appear with certainty that the law

would not permit recovery by the plaintiff upon the facts averred.” McGuire

v. Shubert, 722 A.2d 1087, 1090 (Pa. Super. 1998) (citation omitted).

Finally, this Court is “not bound by the rationale of the trial court and may

affirm on any basis.”       Mariner Chestnut Partners, L.P. v. Lenfest, 152
A.3d 265, 277 (Pa. Super. 2016).

       Pennsylvania Rule of Civil Procedure 1028 permits the filing of

preliminary objections to preliminary objections:

       (a) Preliminary objections may be filed by any party to any
       pleading[9] and are limited to the following grounds:

                                       *       *    *

          (2) failure of a pleading to conform to law or rule of court or
          inclusion of scandalous or impertinent matter;

          (3) insufficient specificity in a pleading;

____________________________________________


9 Pennsylvania Rule of Civil Procedure 1017 defines “pleading” as including a
“preliminary objection.” Pa.R.C.P. 1017.


                                           - 12 -
J-A18037-20



Pa.R.C.P. 1028.     If a defendant’s preliminary objection is procedurally

improper, then “the proper challenge is to file preliminary objections to strike

the defendant’s preliminary objections for failure of a pleading to conform to

law or rule of court.” Devine v. Hutt, 863 A.2d 1160, 1167 (Pa. Super. 2004)

(citations omitted). “[T]he failure of the opposing party to file preliminary

objections to the defective preliminary objections . . . waives the procedural

defect and allows the trial court to rule on the preliminary objections.”

Preiser v. Rosenzweig, 614 A.2d 303, 305 (Pa. Super. 1992) (citations

omitted).

      Further, in response to preliminary objections, a “party may file an

amended pleading as of course within twenty days after service of a copy of

preliminary objections.” Pa.R.C.P. 1028(c)(1). A party cannot complain the

trial court erred by failing to grant leave to file an amended pleading if that

party “never requested leave to amend.” Desantctis v. Pritchard, 803 A.2d
230, 233 (Pa. Super. 2002).

      Finally, it is well settled that this “Court will not act as counsel and will

not develop arguments on behalf of an appellant.” Bombar v. W. Am. Ins.

Co., 932 A.2d 78, 93 (Pa. Super. 2007) (citation omitted); Coulter v.

Ramsden,      94 A.3d 1080,   1088    (Pa.   Super.   2014)    (same);    see

Commonwealth v. Williams, 782 A.2d 517, 532 (Pa. 2001) (Saylor, J.,

concurring) (observing that the “Court is neither obliged, nor even particularly

equipped, to develop an argument for a party. To do so places the Court in

                                      - 13 -
J-A18037-20


the conflicting roles of advocate and neutral arbiter. . . .          The practice of

fashioning arguments for a party is also unfair to the would-be responding

party”).10

       Here, as discussed above, in her appellate brief, Appellant raised two

procedural challenges to Appellees’ preliminary objections: (1) a contention

that Appellees improperly attached two exhibits; and (2) an argument that

Appellees failed to allege that Appellant “is unable to recover under any theory

or set of facts.” Appellant’s Brief at 15. Appellant’s preliminary objections to

Appellees’ preliminary objections, however, only argued that Appellees waived

their preliminary objections by not consistently raising them in Appellees’

previous preliminary objections. See Appellant’s Prelim. Objs. to Appellees’

Prelim. Objs. to Appellant’s Fifth Am. Compl., 11/9/18, at 4-6. Appellant did

not argue that Appellees’ preliminary objections failed to “conform to law,”

e.g., by improperly attaching the settlement agreement, or were legally

insufficient.   See Pa.R.C.P. 1028.            Appellant, therefore, has waived these




____________________________________________


10 Cf. Dilliplaine v. Lehigh Valley Trust Co., 322 A.2d 114, 116 (Pa. 1974)
(commenting that “[a]ppellate court consideration of issues not raised in the
trial court results in the trial becoming merely a dress rehearsal. . . . The ill-
prepared advocate’s hope is that an appellate court will come to his aid after
the fact and afford him relief despite his failure at trial to object to an alleged
error”).




                                          - 14 -
J-A18037-20


arguments by failing to present them to the trial court for its initial

consideration.11 See Pa.R.A.P. 302(a); Preiser, 614 A.2d at 305.

       Regardless, Appellant completely failed to address the trial court’s

collateral estoppel reasoning.          See Trial Ct. Op. at 8 (holding “all of

[Appellant’s] claims are barred by collateral estoppel” in granting Appellees’

preliminary objections to Appellant’s first three counts); see generally

Appellant’s Brief at 7-19. Appellant does not discuss or otherwise challenge

the trial court’s application of collateral estoppel, let alone even mention

“collateral estoppel.” See id.; see generally Heldring v. Lundy Beldecos

& Milyby, P.C., 151 A.3d 634, 644 (Pa. Super. 2016) (identifying five factors

necessary for a holding of collateral estoppel). This Court will not advocate

on behalf of Appellant and develop her argument that the trial court erred in

its collateral estoppel analysis. See Bombar, 932 A.2d at 93. We would not

be a neutral arbiter if we fashioned arguments for Appellant challenging the

trial court’s reasoning. See id.; see also Williams, 782 A.2d at 532.

       It follows that if Appellant waived her challenge to the trial court’s

collateral estoppel reasoning for the underlying tort claims, then Appellant

waived her challenge to the trial court’s reasoning for dismissing her civil



____________________________________________


11 As noted above, Appellant first challenged Appellees’ attachment of the
settlement agreement in her brief in support of her answer to Appellees’
preliminary objections, and not in her preliminary objections to Appellees’
preliminary objections.


                                          - 15 -
J-A18037-20


conspiracy claim. See Appellant’s Fifth Am. Compl. at ¶¶ 87-88 (alleging,

“through their actions outlined herein above, [Appellees] acted with a common

purpose to do an unlawful act or to do a lawful act by unlawful means” and

“in pursuance of their common purpose”); see Rock v. Rangos, 61 A.3d 239,

249 (Pa. Super. 2013) (holding “conspiracy claim will not lie without a valid

underlying civil claim” (citations omitted)); Goldstein v. Phillip Morris, Inc.,

854 A.2d 585, 590 (Pa. Super. 2004) (stating, “absent a civil cause of action

for a particular act, there can be no cause of action for civil conspiracy to

commit that act.” (citation omitted)).12

       With respect to Appellant’s argument that the trial court should have

granted her leave to amend, we reiterate that Appellant’s answer to Appellees’

preliminary objections did not request leave to amend. Appellant, however,

requested leave to amend in her brief in support of her answer.          At this

juncture, any amendment to her complaint would be meritless because of

Appellant’s failure to challenge the trial court’s collateral estoppel reasoning.

See Framlau Corp. v. Del. Cty., 299 A.2d 335, 337 (Pa. Super. 1972)

(noting that “if it clearly appears that a defective complaint cannot be cured,

a demurrer to it and dismissal of the action is proper.” (citations omitted));

see also Rock, 61 A.3d at 249.


____________________________________________


12 Although the trial court articulated different reasoning in support of its
dismissal of Appellant’s conspiracy claim, we may affirm on any basis. See
Mariner Chestnut Partners, 152 A.3d at 277.


                                          - 16 -
J-A18037-20


      For the foregoing reasons, and given Appellant’s failure to address the

trial court’s primary dispositive analysis of collateral estoppel, we need not

address her remaining arguments.     Accordingly, we affirm the trial court’s

order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2020




                                    - 17 -